Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16, 17 and 24 are rejected under 35 U.S.C. 102(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bronner et al (US 4,610,311). No distinction is seen between the method and composition disclosed by Bronner et al, and that recited in claims 7, 8, 16, 17 and 24. Bronner et al disclose a polymeric drift control concentrate which may include a high molecular weight water soluble polymer in an inert oil vehicle which may be a paraffinic oil. (See col. 2, lines 36-46; the paragraph bridging columns 2 and 3; col. 3, lines 47-55; and col. 4, lines 10-14.) Bronner et al teach at col. 2, lines that the polymer may be copolymers of acrylic acid and methacrylic acid or their salts. Accordingly Bronner et al anticipate claims 7, 8, 16, 17 and 24. In any event, it would be obvious to select paraffin oil as the vehicle and methacrylate as the water soluble polymer in the composition of Bronner et al, since Bronner et al would suggest such combination at the aforementioned passages. Applicant’s argument, that the polymers recited in claims 7 and 16 are not taught in Bronner et al, is not convincing, since Bronner et al disclose salts of methacrylic acid at col. 2, lines 65 and 66.
Claims 9, 13, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bronner et al. Bronner et al is relied upon as discussed hereinbefore. Regarding claims 9 and 18, it would be obvious to employ a terpolymer as the polymer in the method and composition of Bronner et al, since Bronner et al suggest at col. 2, lines 60 and 61 that Polymer 2 may be any high molecular weight water soluble polymer which imparts viscoelastic properties to water. Regarding claims 13 and 22, it would be obvious to provide a polymer having a high molecular weight of 2000 to 500,000 Daltons in the method and composition of Bronner et al, since Bronner et al disclose at col. 2, line 60 that Polymer 2 should have a high molecular weight.
Claims 20 and 21 are objected to as based on a rejected parent claim, and would be allowed if written in independent form.
Claims 11 and 12 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736